Citation Nr: 0018221	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-13 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York

THE ISSUES

Entitlement to service connection for a back condition.

Entitlement to service connection for a right wrist 
condition.

Entitlement to service connection for headaches.

Entitlement to service connection for peripheral vascular 
disease (PVD).

Entitlement to service connection for a left shin scar.

Entitlement to service connection for a psychiatric 
disability.

Entitlement to a higher rating for a right knee disability, 
initially assigned a 10 percent evaluation, effective from 
February 1995.

Entitlement to a higher rating for residuals of frostbite of 
the legs (claimed as cellulitis and fungus of the feet), 
initially assigned a 10 percent evaluation from February 
1995.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1995 and later RO decisions that determined there 
was no new and material evidence to reopen a claim for 
service connection for a right knee condition, and denied 
service connection for cellulitis and fungus of the feet, a 
back condition, a right wrist scar, a disorder manifested by 
headaches, a left shin scar, conjunctivitis, a psychiatric 
disability, and peripheral vascular disease.  A December 1997 
RO rating decision granted service connection for traumatic 
arthritis of the right knee and assigned a 10 percent rating, 
effective from February 1995; and granted service connection 
for residuals of frostbite of the legs (claimed as cellulitis 
and fungus of the feet), and assigned a 10 percent rating, 
effective from February 1995.  At a hearing before the 
undersigned in January 2000, the veteran disagreed with the 
evaluations assigned for the traumatic arthritis of the right 
knee and the residuals of frostbite of the legs, and withdrew 
his appeal with the claim for service connection for 
conjunctivitis.  Hence, the Board has classified the issues 
as shown on the first page of this decision.


FINDING OF FACT

Service medical records show the presence of a scar of the 
right wrist and this scar was found on a VA medical 
examination shortly after separation from service.


CONCLUSION OF LAW

The claim for service connection for a scar of the right 
wrist is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Right Wrist Scar

The threshold question with regard to the claim for service 
connection for a right wrist scar is whether the veteran has 
presented evidence of a well-grounded claim; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The veteran had active service from September 1951 to 
September 1953.

Service medical records show that the veteran underwent a 
medical examination at the time of his separation from 
service in September 1953.  The report of this examination 
notes the presence of a surgical scar of the right wrist from 
trauma.  

The veteran underwent a VA medical examination in November 
1953.  The report of this examination notes the presence of a 
healed surgical scar of the right wrist.

VA medical reports show that the veteran was treated and 
evaluated for various conditions after November 1953.  These 
medical reports do not show the presence of a right wrist 
scar.  Nor do these medical reports specifically indicate 
that a right wrist scar is not present.

The Board finds that the medical evidence shows the presence 
of a right wrist scar in service and shortly after service, 
and that the overall medical evidence is unclear as to 
whether or not the veteran currently has a right wrist scar 
that had its onset in service.  Under the circumstances, the 
Board finds that the veteran's claim for service connection 
for a wrist scar is plausible, and that his claim for this 
condition is well grounded.



ORDER

The claim for service connection for a right wrist scar is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim for service connection for a right wrist 
scar is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a).

The medical evidence shows that a right wrist scar was found 
in service and at a VA medical examination shortly after 
service, but the evidence is unclear as to whether or not the 
veteran currently has such a scar.  Nor does the evidence 
indicate the etiology of any such scar.  Where there is a 
reasonable possibility that the veteran has a current 
condition that is related to a condition experienced in 
service, VA should seek a medical opinion as to whether the 
veteran's current disability is in any way related to the 
condition in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).


At the hearing in January 2000, the veteran indicated that 
reports of his recent treatment at the VA medical facility in 
Albany, New York would be forwarded to the Board by the RO 
for consideration with regard to his claims.  This evidence 
has not been obtained and the VA duty to assist the veteran 
includes obtaining all relevant records.  Murphy, 1 Vet. App. 
78.

The December 1997 RO rating decision granted service 
connection for traumatic arthritis of the right knee and 
residuals of frostbite of the legs, and assigned 10 percent 
ratings for these conditions.  The veteran's testimony at a 
hearing in January 2000, a hearing that he requested prior to 
the December 1997 RO rating decision, shows disagreement with 
the evaluations assigned for these conditions and constitutes 
a timely notice of disagreement with these determinations.  
38 C.F.R. §§ 20.201, 20.300 (1999).  A review of the record 
reveals that these issues (the last 2 issues listed on the 
first page of this decision) have not been made subjects of a 
statement of the case, and they should be.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  The Board may not address these matters until 
the veteran has been sent a statement of the case.  38 C.F.R. 
§ 20.200 (1999); Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issues of entitlement to a 
higher rating for a right knee 
disability, initially assigned a 
10 percent evaluation, effective from 
February 1995; and entitlement to a 
higher rating for residuals of frostbite 
of the legs (claimed as cellulitis and 
fungus of the feet), initially assigned a 
10 percent evaluation from February 1995.

2.  VA medical reports of the veteran's 
treatment and evaluations at the VA 
medical facility in Albany, New York 
since 1996 should be obtained and 
associated with the claims folder.

3.  The veteran should be scheduled for a 
VA skin examination in order to determine 
the nature and extent of any right wrist 
scar.  If a right wrist scar is found, 
the examiner should express an opinion as 
to the etiology of the scar.  

4.  After the above development, the RO 
should review the veteran's claims.  
Thereafter, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
give the opportunity to respond before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 


